Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 1 of 30 PageID #: 373




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 MICHELLE FITZGERALD,                              )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )   Case No. 1:19-cv-04291-RLY-DLP
                                                   )
 RONCALLI HIGH SCHOOL, INC., and                   )
 the ROMAN CATHOLIC ARCHDIOCESE OF                 )
 INDIANAPOLIS, INC.,                               )
                                                   )
                Defendants.                        )

      PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR JUDGMENT ON
                              THE PLEADINGS

        Plaintiff, Michelle Fitzgerald, by counsel, hereby files her response to Defendants’ Motion

 for Judgment on the Pleadings [ECF 41], pursuant to this Court’s order. [ECF 52.]

 I.     INTRODUCTION

        Fitzgerald, a female, was a beloved guidance counselor at Roncalli High School, Inc.

 (“Roncalli); and was dedicated to her students, school, and her spouse, who is also female. The

 Defendants subjected her to wrongful discrimination, hostile work environment, and retaliation

 for speaking out, because, the Defendants claim, her marriage was allegedly contrary to Church

 teaching. Fitzgerald alleges the reason the Defendants proffer is merely a pretext: she points out

 Defendants took and take no similar actions against male and/or heterosexual employees whose

 actions and marriages allegedly contradict the teaching of the Catholic Church. Instead,

 Fitzgerald argues that Defendants discriminated against her on the basis of sex or her sexual

 orientation.

        Now, Defendants seek to dismiss this action. They essentially claim that as a religious

 employer, they are protected from the secular claims brought by the plaintiff. Defendants claim
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 2 of 30 PageID #: 374




 that reaching the merits on this case will necessitate this Court delving into religious law. But this

 Court can resolve this dispute by relying on neutral principles of general applicability that govern

 all types of matters involving employment discrimination. A finder of fact should and may be

 permitted to decide whether Defendants treat women and men equally, and whether they treat

 people in same-sex marriages and opposite-sex marriages equally, when their similar actions are

 alleged to have violated Church teaching.

        Courts may apply neutral principles of law to Churches without violating the First

 Amendment. Because Fitzgerald’s claims can be resolved by using neutral principles of general

 applicability and without delving into religious law, Defendants’ Motion should be denied.

 II.    FACTS AND PROCEDURAL BACKGROUND

        Fitzgerald, a guidance counselor at Roncalli from 2004-2019, was placed on

 administrative leave, banned from campus, and fired from her job because she married a

 woman. [ECF 1 at 1, ¶ 1.] She alleges Roncalli and the Roman Catholic Archdiocese of

 Indianapolis, Inc. (“Archdiocese”), discriminated against her because of sex: hers and/or her

 spouse’s; and/or her sexual orientation. [Id., and p. 9, ¶ 78.] Although Defendants publicly

 claimed they took adverse actions against Fitzgerald because her actions allegedly contradicted

 the teaching of the Catholic Church, Fitzgerald counters that such defenses are merely

 pretextual: Defendants took and take no similar actions against male and/or heterosexual

 employees whose actions and marriages contradict the teaching of the Catholic Church. [Id. at 1,

 10-11, ¶ 1, 87.] Fitzgerald also asserts she is not a minister: her position had no ministerial or

 teaching duties, she never was a minister, and never held herself out to be a minister. [Id. at 5, ¶¶

 33-34, 36, 37.] (For the purposes of their Motion for Judgment on the Pleadings, however,

 Defendants do not invoke the “ministerial exception,” or claim they are entitled to judgment due

 to their view that she was a minister.)

                                                   2
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 3 of 30 PageID #: 375




        Fitzgerald had been employed pursuant to a contract, which was renewed annually until

 2019. [Id. at 4, ¶ 29.] As Guidance Counselor and Co-Director of Guidance, Fitzgerald was

 responsible for assisting and advising students regarding academic, professional and vocational

 options available to students. [Id. at 5, ¶ 30.] Approximately two or three years ago, the

 Archdiocese directed Roncalli to implement uniform “morals clauses” in its employee contracts.

 [Id. at 4, ¶ 49.] Defendants claim Fitzgerald was employed pursuant to a “School Guidance

 Counselor Ministry Contract,” (hereinafter referred to as the “Contract”). [ECF 42 at 22, citing

 ECF 42-2.] Defendants also claim that a morals clause, purportedly attached to the Contract,

 required Fitzgerald to ““convey and be supportive of the teachings of the Catholic Church”—

 including, specifically, “the belief that all persons are called to respect human sexuality and its

 expression in the Sacrament of Marriage.”” [ECF 42 at 22.]1

        Fitzgerald has a female spouse, to whom she has been legally married since 2014. [ECF 1

 at 6, ¶ 51.] On August 10, 2018, Roncalli President Joseph Hollowell and Principal Chuck

 Weisenbach met with Fitzgerald and informed her they knew of her marriage to a female. [Id., ¶

 52.] They presented Fitzgerald with the options of resigning; dissolving what they termed her

 “civil union” (referring to her marriage); “keeping quiet” until her contract was up (at which time

 it would not be renewed); or being fired. [Id. at 7, ¶ 53.] Hollowell and Weisenbach represented

 to Plaintiff that they gave her the foregoing options because they believed her marriage violated

 the Contract. [Id., ¶ 54.] Fitzgerald refused to resign, dissolve her marriage, or keep quiet about

 it; and on August 10, 2018, Defendants placed Fitzgerald on paid administrative leave. [Id., ¶¶


 1 The above language to which Defendants cite, and which they characterize as the morals
 clause, does not appear in the Contract. Instead, that clause and language appear on a document
 filed by Defendants that is titled “Archdiocese of Indianapolis, Ministry Description, School
 Guidance Counselor,” (hereinafter referred to as the “Position Description”). [ECF 42-3 at 2-5.]
 Indeed, when Defendants refer to the morals clause, they do not cite to the Contract (at ECF 42-
 2), but cite to the Position Description (at ECF 42-3). [ECF 42 at 22.]
                                                   3
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 4 of 30 PageID #: 376




 55, 56.] Two days later, she was banned from the school campus until further notice. [Id., ¶ 57.]

 Around January 31, 2019, Fitzgerald received from Roncalli an “Intent to Return” form, upon

 which she designated her intent to return to her employment during the next contract year of

 2019-20, and which she promptly returned. [Id. at 8, ¶ 65.]

        On May 2, 2019, Roncalli informed Fitzgerald that her employment contract, which

 expired on July 31, 2019, was not going to be renewed, and it was not renewed. [Id., ¶ 66.] Since

 August 10, 2018, Fitzgerald and her family have taken an active role in opposing the

 discriminatory actions taken by the Defendants against her. [Id., ¶ 69.] In mid-January of 2019,

 Plaintiffs’ father, Pat Fitzgerald, who had volunteered for 26 years at Roncalli High School

 Senior Retreats, was advised by a representative of the Defendants that he could no longer do so.

 [Id. at 12-13.] Pat Fitzgerald was emotionally crushed when he was told he would no longer be

 allowed to participate in the Senior Retreats. [Id. at 13, ¶ 104.] When Pat Fitzgerald inquired as

 to why such action was being taken against him, he was advised that the decision was being made

 by the Defendants because he had appeared on the news in a rally to support his daughter

 wherein he had held up a sign that read “Please treat my daughter Shelly kindly.” [Id., ¶ 105.]

 Defendants’ actions against Pat Fitzgerald were intended to punish and deter Fitzgerald for and

 from her social activism and her efforts to oppose the Defendants’ unlawful acts. [Id., ¶¶ 107-08.]

        Plaintiff filed her Complaint on October 21, 2019, asserting four federal claims against

 both Defendants, and two state-law claims against the Archdiocese only. Three of the federal

 claims are brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

 2000e et seq. (“Title VII”) (wrongful discrimination, retaliation and hostile work environment),

 and one federal claim is brought under Title IX of the Education Amendments of 1972, 20

 U.S.C. § 1681 et seq. (“Title IX”) (retaliation). [ECF 1, pp. 9-15.] The state-law claims against

 the Archdiocese allege tortious interference with a contractual relationship and tortious

                                                  4
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 5 of 30 PageID #: 377




 interference with a business relationship. [Id. at 15-17.] The federal claims allege, inter alia, that

 Title VII bans discrimination on the basis of sexual orientation, or gender or sex stereotypes (see,

 e.g., Hively v. Ivy Tech Community College of Indiana, 853 F.3d 339, 341 (7th Cir. 2017)).

         Fitzgerald alleged that the Defendants discriminated against her by treating her

 differently from and less preferably than similarly situated employees who are married to women,

 and/or who are heterosexual, by wrongfully discharging her, in substantial part due to her sex,

 sexual orientation, and/or marriage to a woman. She pled that the Defendants violated Title VII

 by:

         (1) treating her less favorably because of her sex;

         (2) taking her sex into account by treating her differently from similarly-situated men who
         married a woman;

         (3) taking into account the sex of her spouse;

         (4) discriminating against her based on gender and sex stereotypes, including
         heterosexually-defined gender norms;

         (5) taking her sex into account by treating her differently from men who are in marriages
         that allegedly violate the teaching of the Catholic Church;

         (6) taking her sexual orientation into account by treating her differently from
         heterosexuals who are in legally valid, opposite sex marriages that allegedly violate the
         teaching of the Catholic Church; and/or

         (7) taking her sex and/or sexual orientation into account by treating her differently from
         men and/or heterosexuals whose behavior allegedly violates the teaching of the Catholic
         Church.

 [ECF 1 at 10-11, ¶ 87.]

 She also pled that there was a causal connection between her sex, sexual orientation, and marital

 status, and the adverse employment actions Defendants took towards her. [Id. at 11, ¶¶ 88-89.]

         Defendants previously moved to stay this case in its entirety until the Supreme Court of

 the United States decides both Altitude Express, Inc. v. Zarda, No. 17-1623, cert. granted 139 S. Ct.


                                                    5
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 6 of 30 PageID #: 378




 1599 (U.S. Apr. 22, 2019) and Bostock v. Clayton County, No. 17-1618, cert. granted 139 S. Ct.

 1599 (U.S. Apr. 22, 2019). [ECF 17 at 1.] At issue in both Altitude Express and Bostock is whether

 Title VII prohibits discrimination on the basis of sexual orientation, and both cases were argued

 on October 8, 2019. Defendants claim the opinion by the Supreme Court in those actions may

 resolve material issues in this matter and have a direct effect upon this action. [ECF 20 at 3-4.] If

 the Supreme Court determines that discrimination on the basis of sexual orientation is not

 banned by Title VII, Defendants claim that Plaintiff’s federal claims will be foreclosed. [Id.] This

 Court denied the motion to stay. [ECF 31.]

         A related action, Lynn Starkey v. Roman Catholic Archdiocese of Indianapolis, Inc., and Roncalli

 High School, Inc., Case No. 1:19-cv-3153-RLY-TAB, is also pending in this Court. Starkey arises

 out of many of the same or similar facts as the instant case, and that plaintiff has alleged the same

 six legal claims against the same corporate Defendants. Defendants also sought a stay in Starkey

 for the same reasons discussed above, and that motion was also denied.

         Defendants have now filed motions for judgment on the pleadings in both Starkey and this

 action. These motions are based upon the same theories. Many of the facts underlying and giving

 rise to Starkey are the same or similar as those that give rise to the instant action. The complaints

 in Starkey and the instant action are similar, and the legal claims are essentially based upon the

 same legal theories.

 III.    LEGAL STANDARD

         Courts review motions made pursuant to Rule 12(c) of the Federal Rules of Civil

 procedure under the same standard as motion to dismiss under Rule 12(b). Northern Indiana Gun &

 Outdoor Shows v. City of South Bend, 163 F.3d 449, 452 (7th Cir. 1998). Accordingly, courts grant a

 Rule 12(c) motion only if “it appears beyond doubt that the plaintiff cannot prove any facts that

 would support his claim for relief.” Id. (citing Craigs, Inc. v. General Elec. Capital Corp., 12 F.3d 686,

                                                      6
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 7 of 30 PageID #: 379




 688 (7th Cir. 1993) (quoting Thomason v. Nachtrieb, 888 F.2d 1202, 1204 (7th Cir. 1989)). In order

 to succeed, a Rule 12(c) movant must demonstrate that there are no material issues of fact to be

 resolved. Id. Courts “will view the facts in the complaint in the light most favorable to the

 nonmoving party,” but need not ignore facts set forth in the complaint that undermine the

 plaintiff's claim or give weight to unsupported conclusions of law. Id. (internal citations omitted.)

 IV.    ARGUMENT

        Fitzgerald’s Complaint states six claims that are plausible on their face. When the facts

 and their inferences are viewed in the light most favorable to Fitzgerald, they demonstrate that

 the Defendants could be held liable for discriminating against her on, e.g., the basis of sex, or

 sexual orientation, instead of their proffered pretextual reasons. Defendants seem to recognize

 this, so they instead argue various doctrines and exemptions bar Plaintiff’s claims. But they are

 not entitled to the statutory exemptions of Title VII or Title IX, and they had had no legitimate

 nondiscriminatory reason for nonrenewal of the Contract. Fitzgerald appropriately pled her

 claims, and Title VII does not preempt her Title IX claim. Finally, Fitzgerald’s claims are not

 barred by the First Amendment.

        A.      Fitzgerald’s federal claims are cognizable under Title VII and Title
                IX.

                1.      Title VII and Title IX apply to claims of discrimination based
                        upon sexual orientation.

        Defendants claim that neither Title VII nor Title IX “rightly understood” apply to

 employment decisions based on a person’s sexual orientation. [ECF 42 at 20-21.] This assertion

 flatly misstates the law of this circuit with respect to Title VII claims. The Seventh Circuit has

 held that for the purposes of Title VII, “discrimination on the basis of sexual orientation is a form

 of sex discrimination.” Hively, 853 F.3d at 341 (and courts in this circuit look to Title VII when


                                                   7
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 8 of 30 PageID #: 380




 construing Title IX (Whitaker v. Kenosha Unified School District, 858 F.3d 1034, 1047 (7th Cir.

 2017))). Defendants do cite to Hively, but only to the dissent, and do not concede Hively’s central

 holding. [ECF 42 at 20-21.] While they may hope to preserve this issue pending the Supreme

 Court’s opinion in Bostock (argued October 8, 2019), they do not state controlling law in this

 circuit. Under Hively, a plaintiff may state a claim for sex-based discrimination under Title VII

 pursuant to a sex stereotyping theory or the associational theory. Whitaker, 858 F.3d at 1048;

 Hively, 853 F.3d at 351-2 (“a person who alleges that she experienced employment discrimination

 on the basis of her sexual orientation has put forth a case of sex discrimination for Title VII

 purposes.”). Here, Fitzgerald properly pled she had been discriminated against in violation of

 Title VII both under the sex stereotyping and associational theories. [ECF 1, p. 1, ¶ 1; pp. 10-11,

 ¶ 87.]

                 2.      Title VII’s statutory exemptions do not bar Fitzgerald’s Title
                         VII claims.

          Defendants claim Title VII’s statutory exemptions, § 702(a) and 703(e)(2), bar Fitzgerald’s

 Title VII claims. [ECF 42, pp. 8-12.] These exemptions read:

          This subchapter shall not apply to an employer with respect to the employment of aliens
          outside any State, or to a religious corporation, association, educational institution, or
          society with respect to the employment of individuals of a particular religion to perform
          work connected with the carrying on by such corporation, association, educational
          institution, or society of its activities.

 42 U.S.C. § 2000e-1(a).

          [I]t shall not be an unlawful employment practice for a school, college, university, or
          other educational institution or institution of learning to hire and employ employees of a
          particular religion if such school, college, university, or other educational institution or
          institution of learning is, in whole or in substantial part, owned, supported, controlled, or
          managed by a particular religion or by a particular religious corporation, association, or
          society, or if the curriculum of such school, college, university, or other educational
          institution or institution of learning is directed toward the propagation of a particular
          religion.

 42 U.S.C. §§ 2000e-2(e)(2).

                                                    8
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 9 of 30 PageID #: 381




         Neither exemption applies here however. Both operate instead to bar claims of religious

 discrimination made by a religious employee against a religious employer. But neither gives

 “religious organizations freedom to make discriminatory decisions based on race, sex, or national

 origin.” Herx v. Diocese of Ft. Wayne-South Bend, Inc., 48 F.Supp.3d 1168, 1175 (N.D. Ind. 2014)

 (citing, inter alia, Rayburn v. General Conf. of Seventh-Day Adventists, 772 F.2d 1164, 1166 (4th Cir.

 1985)). The plaintiff in Herx was employed as a teacher by a Catholic school and Archdiocese,

 and underwent in vitro fertilization. Herx, 48 F.Supp.3d at 1170. When those defendants learned

 about the procedure, they declined to renew her contract, because they thought her actions

 immoral. Id. The plaintiff brought claims of sex and disability discrimination under Title VII and

 the Americans with Disabilities Act. Id. at 1173. Defendants argued, as they do here, that the

 religious employer exemption applied, but the Court denied their motion, citing Rayburn, holding

 that “Title VII's exemptions are limited specifically to claims of discrimination premised upon

 religious preferences, and Mrs. Herx isn't complaining about religious preference.” Id. at 1175.

         So it is here. Fitzgerald makes no complaint or allegation of religious discrimination, or

 religious preference. [ECF 1.] If she had, such a claim may have been barred by the foregoing

 exemptions. But they do not apply, on their own terms, to the discrimination on the basis of sex

 and sexual orientation alleged by Fitzgerald.

         In support of their motion, Defendants cite to other cases that involve religious

 discrimination claims, and some that involved sex discrimination claims. The former are

 distinguishable, and so are the latter. In Curay-Cramer v. The Ursuline Academy of Wilmington,

 Delaware, Inc., 450 F.3d 130 (3rd Cir. 2006), the court determined that Title VII did not apply, not

 because of the statutory exemption, but instead on the grounds of constitutional avoidance: it

 found Congress did not demonstrate a clear expression of an affirmative intention that courts

 Title VII in situations where serious constitutional questions are implicated. Curay-Cramer, 450

                                                     9
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 10 of 30 PageID #: 382




  F.3d at 141 (but see Plaintiff’s discussion of the constitutional avoidance doctrine, and why it does

  not apply here, in Sec. IV(B)(4), infra).

          In EEOC v. Mississippi College, 626 F.2d 477 (5th Cir. 1980), the EEOC sought

  enforcement of a subpoena issued to investigate a charge of sex and race discrimination. EEOC,

  626 F.2d at 478-79. The Fifth Circuit held that when a religious institution “presents convincing

  evidence that the challenged employment practice resulted from discrimination on the basis of

  religion, § 702 deprives the EEOC of jurisdiction to investigate further to determine whether the

  religious discrimination was a pretext for some other form of discrimination.” Id. at 485. Here,

  Defendants have presented no evidence, let alone convincing evidence, that their challenged

  actions resulted from the discrimination on the basis of religion. Accordingly, they may not avail

  themselves of EEOC’s holding.

          And finally, in Maguire v. Marquette University, 814 F.2d 1213 (7th Cir. 1987), while the

  district court “construed the exemption to cover the hiring decisions made in the theology

  department of a Catholic university,” the Seventh Circuit specifically refrained from reaching the

  same conclusion, holding instead that it did not have to “determine whether Marquette qualifies

  as a religious employer under the terms of the exemption and if so whether the exemption covers

  the type of hiring decision involved here, for this case can be resolved on a much narrower

  ground,” concluding the plaintiff failed to make out a claim of Title VII sex discrimination.

  Maguire, 814 F.2d at 1216.

          For the foregoing reasons, Title VII’s statutory exemptions do not bar Fitzgerald’s three

  Title VII claims, which are based upon sex and/or sexual orientation discrimination.




                                                    10
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 11 of 30 PageID #: 383




                  3.      Fitzgerald’s Title IX claim is not preempted by her Title VII
                          claims.

          Defendants claim that Fitzgerald’s Title IX retaliation claim is preempted by her Title

  VII claims because Seventh Circuit precedent requires all employment-discrimination claims to

  be brought under Title VII. [ECF 42 at 27, citing Brown v. Ill. Dep’t of Human Res., 717 F. App’x

  623, 625-26 (7th Cir. 2018) (Mem.).] While Title IX discrimination claims may be preempted by

  Title VII claims, Fitzgerald’s Title IX retaliation claim is not.

          Defendants rely upon Waid v. Merrill Area Public Schools, 91 F.3d 857 (7th Cir. 1997), in

  support of their position. There, the plaintiff had brought a Title IX discrimination claim, as

  opposed to a Title IX retaliation claim. Waid, 91 F.3d at 860. The Seventh Circuit held the

  plaintiff’s Title IX discrimination claim was preempted by Title VII because the latter was a

  “comprehensive statutory scheme for protecting rights against discrimination in employment,”

  which thus precluded the equitable relief sought by the plaintiff under Title IX. Id. at 862. (With

  respect to the damages sought (before amendments to Title VII allowed them), the plaintiffs’

  Title IX claim was not preempted by Title VII, because the latter’s legislative history showed

  Congress did not intend for such preemption, though it was preempted by 42 U.S.C. § 1983. Id.)

          Waid, however, was decided before the Supreme Court held that retaliation claims could

  be brought under Title IX. Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 178 (2005). Since

  then, a district court in this circuit, citing Jackson, held a Title IX retaliation claim was not

  preempted by Title VII. Burton v. Board of Regents of the Univ. of Wisconsin, 171 F.Supp.3d 830, 840

  (W.D. Wisc. 2016) (citing Jackson, 544 U.S. at 171 (“Defendants' expansive reading of the

  preemption rule would run headlong into the Supreme Court's decision in Jackson, which allowed

  a teacher to bring a retaliation claim under Title IX…”)). On appeal, the Seventh Circuit did not

  discuss the issue of preemption, but analyzed the Title IX retaliation claim, and affirmed the


                                                     11
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 12 of 30 PageID #: 384




  dismissal below because the adverse actions “did not rise to level of materiality necessary to form

  the basis of a Title IX retaliation claim.” Burton v. Board of Regents of the Univ. of Wisconsin, 851 F.3d

  690, 696 (7th Cir. 2017). And the Third Circuit has held explicitly that a “private retaliation

  claim exists for employees of federally-funded education programs under Title IX

  notwithstanding Title VII's concurrent applicability,” because, inter alia, Congress provided

  multiple, overlapping remedies in order to “eradicate [ ] private-sector employment

  discrimination.” Doe v. Mercy Catholic Med. Ctr., 850 F.3d 545, 563-64 (7th Cir. 2017) (quoting

  Jackson, 544 U.S. at 174.)

          Defendants also cite a recent district court case, Bergholz v. John Marshall Law Sch., No. 18

  C 3, 2020 WL 1066248, at *8 (N.D. Ill. Mar. 5, 2020), which relied upon Waid for the

  proposition that Title IX claims for employment discrimination are precluded by Title VII. [ECF

  42 at 18.] But again, the plaintiff in Bergholz brought no Title IX retaliation claim: instead, he

  brought Title VII and Title IX discrimination claims. Bergholz, 2020 WL 1066248, at **1, 8

          While Title IX discrimination claims are preempted by Title VII, Title IX retaliation

  claims are not. Because Fitzgerald has brought a retaliation claim under Title IX, and not a

  discrimination claim, her claim is not preempted by Title VII.

                  4.      Defendants are not exempt from Fitzgerald’s Title IX claim.

          Defendants maintain that even if the Title IX retaliation claim is not preempted, it is

  barred by Title IX’s religious-school exemption, found at 20 U.S.C. § 1681(a)(3). [ECF 42 at 19.]

  This exemption states that the prohibition against discrimination on the basis of sex, codified at

  20 U.S.C. § 1681(a), does “not apply to an educational institution which is controlled by a

  religious organization if the application of this subsection would not be consistent with the

  religious tenets of such organization.” U.S.C. § 1681(a)(3). Defendants argue they both should

  enjoy this exemption, because they believe they are educational institutions, controlled by a

                                                      12
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 13 of 30 PageID #: 385




  religious organization; and because “applying Title IX would “not be consistent” with the

  Archdiocese’s “religious tenets.”” [ECF 42 at 19.]

          First, the exemption does not apply to the Archdiocese on its own terms, for the

  Archdiocese is not an educational institution. But with respect to Roncalli, no portion of any

  pleading asserts that retaliation – which is the heart of the Title IX claim – is a tenet of the

  Archdiocese.

          Title IX prohibits both discrimination on the basis of sex, and “retaliation against a

  person because [she] complains of sex discrimination.” Milligan v. Bd. of Trustees of Southern Ill.

  Univ., 686 F.3d 378, 388 (7th Cir. 2012.) To prove Title IX retaliation, as in a retaliation claim

  under Title VII, “a plaintiff must show that: (1) she engaged in protected activity; (2) she suffered

  an adverse action; and (3) there was a causal connection between the two.” Wetzel v. Glen St.

  Andrew Living Community, LLC, 901 F.3d 856, 868 (citing, inter alia, Milligan, 686 F.3d at 388).

          Fitzgerald has alleged she engaged in protected activities. [ECF 1, p. 8-9, ¶¶ 69-74; p. 15,

  ¶¶ 120, 121.] She filed multiple charges of discrimination against Defendants with the EEOC

  between January and March 2019. [Id., pp. 2-3, ¶¶ 5-12.] She alleged she suffered adverse

  actions including “a hostile work environment, constructive discharge, and the non-renewal of

  her employment contract,” the last of which did not take place until May 2, 2019. [Id., pp. 8, 15,

  ¶¶ 66, 122.] And she alleges a causal connection between the protected activities and the adverse

  consequences, asserting that Defendants retaliated against her “for engaging in protected

  activities through her complaints of sex, sexual orientation, and/or marital status discrimination

  and publicity associated with those complaints.” [Id., p. 15 ¶ 123.]

          Defendants claim they placed Fitzgerald on administrative leave and declined to renew

  her contract because she “rejected Church teaching” and entered into a same-sex marriage, and

  that the Title IX exemption protects them from a retaliation claim. But this response is not

                                                     13
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 14 of 30 PageID #: 386




  satisfactory. First, it ignores the hostile work environment Fitzgerald alleges, and Defendants

  identify no religious tenets of the Catholic Church that require the imposition of such a hostile

  work environment. Second, while Defendants claim their tenets require them to discriminate on

  the basis of sex, they have identified no such tenets that require them to retaliate for engaging in

  protected activity. See Goodman v. Archbishop Curley High School, Inc., 149 F.Supp.3d 577, 586 (D.

  Md. 2016) (“The United States Supreme Court has recognized the importance of retaliation

  claims in Title IX enforcement, Jackson, 544 U.S. at 180, 125 S.Ct. 1497, and no court has since

  held that Title IX's religious organizations exemption precludes a Plaintiff from raising a Title IX

  retaliation claim simply because the employer has proposed a religious reason for her

  termination. On the contrary, courts have recognized that simply allowing an employment

  discrimination or retaliation claim to proceed under the McDonnell Douglas scheme does not

  threaten a Defendant's religious interests or freedoms.”)

          Fitzgerald’s Title IX claim does not seek to punish the Defendants for acting on their

  religious beliefs: it just seeks to hold them accountable for retaliating against her for engaging in

  protected activity. And there is simply no evidence at this stage of proceedings that such

  retaliation is a religious tenet of either Defendant. This question can and should be resolved by a

  trier of fact.

                   5.    Fitzgerald properly alleged her Title VII claims.

          Defendants argue that the Title VII claims must fail because Fitzgerald did not allege the

  actions she challenges were based on her sexual orientation, instead of her conduct. [ECF 42 at

  14.] Contrary to Defendants’ allegations, however, the parties do not “agree that the Archdiocese

  placed Fitzgerald on paid leave and declined to renew her contract not because of her “sexual

  orientation” but because of her “conduct” in entering into a sex-sex union… .” [ECF 42 at 15

  (emphasis in the original).] Instead, Fitzgerald alleged the Defendants treated her differently, and

                                                    14
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 15 of 30 PageID #: 387




  to her detriment, as compared to similarly situated male employees [ECF 1, p. 10, ¶ 86]; and that

  Defendants discriminated against her on the basis of sex by treating her less favorably because of

  her sex; by taking her sex into account by treating her differently from similarly-situated men

  who married a woman; taking into account the sex of her spouse; discriminating against her on

  the basis of gender and sex stereotypes; or taking her sex or sexual orientation into account by

  treating her differently from men or heterosexuals whose marriages or behavior violate the

  teachings of the Catholic Church [Id. at 10-11; ¶ 87.] The parties thus do not agree that the

  reasons for Defendants’ Title VII violations is Fitzgerald’s conduct; and she asserts – just as

  Defendants concede is sufficient – Title VII claims based upon “animus motivated by certain

  protected characteristics.

          Further, the conduct/status distinction relied upon by Defendants [ECF 42 at 15], has

  previously been rejected by the Supreme Court, and specifically collapsed with respect to the

  issue of discrimination on the basis of sexual orientation: “when homosexual conduct is made

  criminal… that declaration is an invitation to subject homosexual persons to discrimination both

  in the public and the private spheres.” Lawrence v. Texas, 539 U.S. 558, 575 (2003). When a

  student group at a law school made a similar argument to justify discriminating against

  homosexual students – namely, that it was doing so on the basis of conduct and the belief that the

  conduct was “not wrong,” and not on the basis of sexual orientation itself – the Supreme Court

  noted that its decisions do not make such a distinction. Christian Legal Soc. Chapter v. Martinez, 561

  U.S. 661, 689 (2010) (citations omitted).

          So it is here: Fitzgerald properly pled the elements of her Title VII claims, alleging

  Defendants discriminated against her because of sex and sexual orientation.




                                                    15
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 16 of 30 PageID #: 388




                 6.      Fitzgerald properly alleged her Title VII and Title IX
                         retaliation claims.

         Defendants claim that Fitzgerald’s Title VII and Title IX retaliation claims should fail

  because she failed to allege but-for causation. [ECF 42 at 16-18.] They assert, essentially, that

  there can be no retaliation if the “allegedly retaliatory decision “precedes the protected

  activity.”” [Id. at 17.] Here, however, Fitzgerald plainly pled that Defendants retaliated against

  her and her father, Pat Fitzgerald, in retaliation for her complaints to the Archbishop, Principal

  Weisenbach, President Hollowell, and her social activism. [ECF 1 at 12, ¶¶ 94-96.] Defendants

  told Mr. Fitzgerald he could no longer serve as a volunteer; and did so, inter alia, to punish

  Fitzgerald for her social activism, and to deter future protected conduct. [Id. at 13, ¶¶ 107-109.]

  And while Fitzgerald alleged that the discrimination and retaliation against Plaintiff included,

  inter alia, “one or more adverse employment actions impacting the terms and conditions of her

  employment, a hostile work environment, being placed on administrative leave, being banned

  from campus, and the non-renewal of her employment contract” [Id. at 14, ¶ 110], the

  chronology buttresses the pleading: while the Plaintiff was placed on leave and banned from

  campus in August 2018, she was not given notice that her contract would not be renewed until

  May 2, 2019, well after the events giving rise to the retaliation arose. Even if she were not

  permitted to plead in the alternative, Fitzgerald properly pled she elements of retaliation claims

  under Title VII and Title IX, including the fact that her contract was not renewed because the

  Defendants retaliated against her for engaging in protected activity.

         Causation is pled throughout the Complaint, and is also done so specifically: Fitzgerald

  claims there is a causal connection between her sex and marital status, and sexual orientation

  and marital status, and Defendants’ adverse employment actions towards her. [ECF 1, p. 11, ¶

  88-89.] Fitzgerald properly alleged her Title VII and Title IX claims, including but-for causation.


                                                   16
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 17 of 30 PageID #: 389




                  7.      The pleadings do not establish that there was a legitimate, non-
                          discriminatory reason for Fitzgerald’s non-renewal.

          Defendants argue that Fitzgerald’s Title VII claims fail because, in their view, she

  breached the “ministry contract’s” “morals clause[].” [ECF 13.] They claim such a breach would

  constitute a “legitimate, nondiscriminatory reason” for the Archdiocese’s nonrenewal decision.

  [Id., quoting Cline v. Catholic Diocese of Toledo, 206 F.3d 651, 666 (6th Cir. 2000).] At the outset, this

  argument ignores the fact that Fitzgerald has alleged more than one adverse employment action:

  in addition to the nonrenewal of her contract, she has also pled that the Defendants took other

  adverse employment actions against her, in violation of Title VII, by: placing her on

  administrative leave; banning her from the Roncalli campus; blocking her from using her work

  email; accompanying and supervising her while she cleaned out her office; and having her co-

  workers, supporters and students subjected to threats and intimidation. [ECF 1, p. 10, ¶ 84.]

  Fitzgerald also pled that the Defendants violated Title VII when they retaliated against her father

  and her by removing him from his volunteer position, and by subjecting her to a hostile work

  environment. [Id. at 12-14.] Defendants’ claim they had a “legitimate, non-discriminatory

  reason” for her non-renewal, and that thus her Title VII claims should be denied, ignores all the

  other adverse employment actions she pled, and the scope of the three Title VII claims. The

  Title VII claims should survive.

          Even assuming arguendo that Fitzgerald only pled the nonrenewal decision as the only

  adverse employment action, the pleadings still do not establish there was legitimate, non-

  discriminatory reason for the nonrenewal. To be sure, the question is not yet resolved, but should

  be decided by the trier of fact. Despite Defendants’ claim otherwise [ECF 42 at 13], the parties

  do not agree that the purported breach formed the basis of the Archdiocese’s action. In fact,

  Fitzgerald pled precisely the opposite: that Defendants violated Title VII by “taking her sexual


                                                     17
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 18 of 30 PageID #: 390




  orientation into account by treating her differently from heterosexuals who are in legally valid,

  opposite sex marriages that allegedly violate the teaching of the Catholic Church; and/or [ ]

  taking her sex and/or sexual orientation into account by treating her differently from men

  and/or heterosexuals whose behavior allegedly violates the teaching of the Catholic Church.”

  [ECF 1 at 11, ¶ 87(6)-(7).] While a material breach of a contract may constitute a legitimate,

  nondiscriminatory reason for nonrenewal, using an alleged breach can certainly be a pretext, in

  which case it would be neither legitimate, nor nondiscriminatory. This is precisely what is alleged

  here. Fitzgerald has not pled or accepted Defendants’ suggested reason for her nonrenewal.

  Instead, she is entitled to engage in discovery and present evidence of pretext to a finder of fact.

  She may show a discriminatory reason more likely motivated the Defendants; or she may show

  pretext, by demonstrating the Defendants’ proffered explanation lacks credibility; or she may

  show Defendants enforced their policies in a discriminatory manner. Cline, 206 F.3d at 667.

          B.      The First Amendment does not bar Fitzgerald’s claims.

          Defendants ask this Court to dismiss all of Plaintiff’s claims, because they are barred by a

  variety of doctrines emanating from the First Amendment. Defendants believe Fitzgerald’s claims

  “invite the Court to engage in religious line-drawing” that would “impermissibly entangle[ ]” the

  Court in religious questions, and thus violate the First Amendment. [ECF 42 at 28 (quoting

  Grussgott v. Milwaukee Jewish Day Sch., Inc., 882 F.3d 655, 660 (7th Cir. 2018).] Additionally, they

  argue her claims are barred by their freedom of association rights [Id. at 30-34]; and that the

  doctrine of constitutional avoidance requires the dismissal of the federal claims [Id. at 34-35.] But

  religious institutions and schools are not immune from all civil suits: courts “can apply neutral

  principles of law to churches without violating the First Amendment.” Konkle v. Henson, 672

  N.E.2d 450, 455 (Ind. Ct. App. 1996) (citing Presbyterian Church in the United States v. Mary Elizabeth

  Blue Hull Memorial Presbyterian Church, 393 U.S. 440, 449 (1969)).

                                                    18
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 19 of 30 PageID #: 391




                  1.      Religious autonomy does not bar Fitzgeralds’ claims.

          The doctrine of religious autonomy bars neither the federal nor state claims. Defendants

  claim this doctrine gives religious employers “special solicitude” to “generally govern

  themselves.” [ECF 42 at 21, quoting Korte v. Sebelius, 735 F.3d 654, 677-79 (7th Cir. 2013).] But

  this doctrine has not been recognized to bar either Title VII or Title IX claims. Defendants cite

  to a Tenth Circuit case, Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648 (10th Cir.

  2002), in support of the proposition that religious autonomy protects “personnel decision[s]”

  beyond those concerning ministers, when such decisions are based on “religious doctrine.” One

  female plaintiff was employed as youth minister at a church, and subsequently entered into a civil

  commitment ceremony with her female partner, and co-plaintiff. Bryce, 289 F.3d at 651. In

  response, the defendants informed her that her contract would not be renewed, for they thought

  she violated Episcopal doctrine. Id. at 652. Beyond the nonrenewal, the defendants wrote and

  called church members, and held parish meetings about plaintiff and her actions. Id. at 652-53.

  After Bryce’s contract was not renewed, she filed suit. But her Title VII claim was not based

  upon the nonrenewal: instead, it was based upon the sexual harassment she experienced as a

  result of the defendants’ communications. Id. at 651, 653. The Tenth Circuit held that these

  communications addressed religious topics, within the context of an internal church dialogue,

  and thus “plaintiffs’ claims were barred by the church autonomy doctrine.” Id. at 658-59.

          But Bryce is unavailing. Beyond the fact that it is non-binding on this Court, the Title VII

  claim in that case was brought only for sexual harassment, which would be apropos only to

  Fitzgerald’s hostile workplace claim here (Count III [ECF 1 at 14]). It was decided fifteen years

  before Hively established that Title VII banned employment discrimination on the basis of sexual

  orientation in this circuit; twelve years before same-sex marriage was legalized in this circuit; and

  thirteen years before same-sex marriage was extended nationally. Hively, 853 F.3d at 341-42,

                                                     19
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 20 of 30 PageID #: 392




  351-52; Baskin v. Bogan, 766 F.3d 648 (7th Cir. 2014); and Obergefell v. Hodges, 135 S. Ct. 2584

  (2015). And Bryce itself even anticipates and distinguishes the instant case: noting that churches

  are not, and should not be, above the law, it acknowledged the autonomy doctrine was limited,

  and did not apply to purely secular decisions. Bryce, 289 F.3d at 657 (quoting Rayburn, 772 F.2d at

  1171. Fitzgerald alleges that she suffered discrimination, retaliation and a hostile work

  environment. While Defendants may claim they apply religious teachings to Plaintiff and others

  equally, she alleges the opposite: that they take her sex or sexual orientation into account by

  treating her differently from men or heterosexuals who allegedly violated church teaching. [ECF

  1 at 11, ¶ 87(5)-(7).] If she is correct and adduces evidence for this claim, a trier of fact can

  determine the Defendants’ proffered explanation is merely pretextual, and that their actions were

  secular decisions. Herx, 48 F.Supp.3d at 1178.

          Religious autonomy does not bar Fitzgerald’s state law claims either. She has brought two

  such claims against the Archdiocese: for tortious interference with a contractual relationship, and

  for tortious interference with a business relationship. [ECF 1 at 15-17.] The elements of the

  former are: the “(i) existence of a valid and enforceable contract; (ii) defendant's knowledge of the

  existence of the contract; (iii) defendant's intentional inducement of breach of the contract; (iv)

  the absence of justification; and (v) damages resulting from defendant's wrongful inducement of

  the breach.” Winkler v. VG Reed and Sons, Inc., 638 N.E.2d 1228, 1235 (Ind. 1994). The latter’s

  elements are similar: “the existence of a valid business relationship; the defendant's knowledge of

  the existence of the relationship; the defendant's intentional interference in the relationship; the

  absence of any justification; and, damages resulting from the defendant's interference.” Comfax v.

  North American Van Lines, Inc., 587 N.E.2d 118, 124 (Ind. Ct. App. 1992) (internal citations

  omitted). The only difference between the two is the latter does not require the existence of a

  contract. Id. Both require breach to be induced by a third party (id.), and Fitzgerald has pled (in

                                                     20
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 21 of 30 PageID #: 393




  the alternative) that the Archdiocese was a party that did so. [ECF 1 at 15-16, ¶¶ 126, 128, 133,

  134.]

          Defendants claim the same doctrine of religious autonomy bars these two claims, because

  they would require this Court to determine whether the Archdiocese had a “legitimate reason”

  for interfering with the contract or relationship, which is ultimately a “religious question.” [ECF

  42 at 27.] While the First Amendment “requires civil courts to refrain from interfering in matters

  of church discipline, faith, practice, and religious law,” such abstention should only take place if

  resolving disputes “cannot be made without extensive inquiry… … into religious law and polity...

  .” Stewart v. Kingsley Terrace Church of Christ, Inc., 767 N.E.2d 542, 546 (Ind. Ct. App. 2002). Courts

  are restrained by the First Amendment from “determining underlying questions of religious

  doctrine and practice.” Brazauskas v. Fort Wayne-South Bend Diocese, Inc., 714 N.E.2d 253, 262 (Ind.

  Ct. App. 1999), trans. denied (internal citations omitted). The Indiana Supreme Court has also held

  that a court with general authority to hear matters like employment disputes is not deprived of

  subject matter jurisdiction because the defendant pleads a religious defense. Brazauskas v. Fort

  Wayne-South Bend Diocese, Inc., 796 N.E.2d 286 (Ind. 2003). Courts “can apply neutral principles of

  law to churches without violating the First Amendment.” Konkle, 672 N.E.2d at 455. “The First

  Amendment only prohibits the court from determining underlying questions of religious doctrine

  and practice.” Id.

          Here, no extensive inquiry will have to be made into religious law or polity to resolve this

  dispute. A trier of fact can determine whether the Archdiocese’s proffered reasons for interfering

  with Fitzgerald’s contractual or business relationship with Roncalli stem from the Defendant’s

  desire to enforce its view of Church teachings, or if it was motivated by her sex or sexual

  orientation. The foregoing elements of the state law claims are based upon neutral principles of

  law, which are broadly and generally applicable to all third parties. Discovery should reveal

                                                    21
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 22 of 30 PageID #: 394




  which, if any, other employees of Roncalli (or other Archdiocesan) schools, have been interfered

  with by the Archdiocese. This Court may evaluate the reasons proffered by the Defendants,

  without taking them at face value, and without determining questions of religious doctrine. See

  Herx, 48 F.Supp.3d at 1182, (“The Diocese is understandably concerned about the possibility of a

  judge or jury conducting its own secular analysis of Roman Catholic doctrine… That shouldn’t

  happen.”) Here, just as in Herx, a Court and jury can determine whether the Plaintiff has proved

  whether Defendants’ took actions against her because of her sex/sexual orientation, and there is

  no reason why a jury cannot do so “where a religious employer claims to have acted for religious

  reasons.” Id.

            For the foregoing reasons, the doctrine of religious autonomy bars none of Fitzgerald’s

  claims.

                   2.      Fitzgerald’s claims do not impermissibly entangle the court in
                           religious questions.

            Defendants believe Fitzgerald’s claims “invite the Court to engage in religious line-

  drawing” that would “impermissibly entangle[ ]” the Court in religious questions, and thus

  violate the First Amendment. [ECF 42 at 28 (quoting Grussgott, 82 F.3d at 660.] They state the

  claims, on their face, would require “impermissible judicial decisions on quintessentially

  theological disputes.” [Id. at 29.] Again, however, these claims require neither the Court nor jury

  to resolve any religious questions, or engage in any religious line-drawing. Instead, this matter

  can be resolved through the use of neutral principles that are generally and commonly employed

  in Title VII, Title IX and state law claims.

            Herx establishes that such entanglement is not necessary:

                   The Diocese is understandably concerned about the possibility of a judge or jury
                   conducting its own secular analysis of Roman Catholic doctrine on in vitro
                   fertilization. That shouldn't happen. In the ordinary Title VII case, the employer
                   points to a non-discriminatory reason as the reason for the adverse employment

                                                     22
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 23 of 30 PageID #: 395




                 action, and the plaintiff tries to prove that she suffered the adverse action because
                 of her sex, race, national origin, and so on. In the ordinary Title VII trial, the judge
                 instructs the jury along these lines: "In deciding Plaintiff's claim, you should not
                 concern yourselves with whether Defendant's actions were wise, reasonable, or fair.
                 Rather, your concern is only whether Plaintiff has proved the Defendant [adverse
                 employment action] him [because of race/sex]...." [citation omitted.] The Diocese
                 has given the court no reason to think a jury is likely to disobey that instruction in a
                 case in which a religious employer claims to have acted for religious reasons.

  Herx, 48 F.Supp.3d at 1182-83.

         Defendants worry that Fitzgerald aims to show that she was treated differently when

  compared to other employees who allegedly violated Church teachings. [ECF 42 at 38.] They

  claim that such a “comparison is probative only if being in an opposite sex-marriage is, as a

  moral and theological matter, an equally weighty violation as being in a same-sex union,” and

  that courts may not engage in such a comparison. [Id.] This claim is too broad, for a trier of fact

  can still determine the honesty of their proffered reasons for adverse actions while not resolving

  any religious questions. If same-sex marriage is more of an offense against church teaching than

  other offenses involving heterosexuals and marriages, or men and marriages, then Defendants

  can explain that and the morals clause to the Court and jury.

         The cases upon which Defendants rely do not dictate otherwise. In Curay-Cramer, a

  Catholic school teacher who was fired for publicly supporting abortion rights claimed she was

  discriminated against on the basis of sex, for men whose behavior was more egregious were not

  treated as harshly as she. Curay-Cramer, 450 F.3d at 132. Her discrimination claim was dismissed

  because the males she identified allegedly violated different Church teachings (either by being

  Jewish, or opposing the Iraq War), which were unrelated to abortion rights. Id. at 139, n.7. The

  Curay-Cramer court noted, however, that her case was different from one where “a plaintiff avers

  that truly comparable employees were treated differently following substantially similar conduct.”




                                                    23
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 24 of 30 PageID #: 396




  Id. at 141. In that type of case, “neither the concerns of Little2 nor the interests of the exemption

  for religious employers from religious discrimination claims are raised. Requiring a religious

  employer to explain why it has treated two employees who have committed essentially the same

  offense differently poses no threat to the employer's ability to create and maintain communities of

  the faithful.” Id. Fitzgerald’s claim follows in this vein: she has averred that comparable male

  and/or heterosexual employees were treated differently following substantially similar conduct.

  [ECF 1 at 1, 9, 10-11, ¶¶ 1, 78 85-87.] Here, requiring the Defendants to explain why they have

  treated her differently from such employees poses no threat to their ability to create and maintain

  their faith communities.

          In Hall v. Baptist Memorial Health Care Corp., 215 F.3d 618 (6th Cir. 2000), the plaintiff sued

  her employer, a Baptist college, after she was fired for becoming a lay minister in a Christian

  church which accepted homosexuals. Hall, 215 F.3d at 621-22. Hall sued for discrimination on

  the basis of her religion, and the court dismissed the case upon summary judgment. Id. at 623.

  The Sixth Circuit affirmed, finding the college was entitled to Title VII’s religious exemption at §

  2000e-2(e)(2). Id. at 624. It also found that Hall had “failed to establish that a similarly-situated

  co-worker received more favorable treatment than she did,” for she identified other employees

  who had allegedly violated other teachings of the college unrelated to homosexuality. Id. at 627.

          Here, Fitzgerald has not brought a religious discrimination claim, and this Court thus

  does not have to determine what constitutes “true” Christian doctrine, between competing

  versions. Here, neither Defendant is entitled to invoke Title VII’s religious exemption, as

  discussed in Sec. IV(A)(2). And Fitzgerald has alleged that comparable male and/or heterosexual



  2Little v. Wuerl, 929 F.2d 944, 950 (3d Cir. 1991) (where court was concerned that applying Title
  VII to a claim of religious discrimination by an employee of a Catholic school in violation of
  canon law would raise serious constitutional questions).
                                                    24
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 25 of 30 PageID #: 397




  employees were treated differently following substantially similar conduct [ECF 1 at 1, 9, 10-11,

  ¶¶ 1, 78 85-87.]

          For the foregoing reasons, Fitzgerald’s claims do not impermissibly entangle the court in

  religious questions. She should be permitted to discover and offer evidence that that comparable

  male and/or heterosexual employees were treated differently following substantially similar

  conduct.

                  3.      Fitzgerald’s claims are not barred by freedom of association.

          Defendants next assert that all of the claims are barred by the First Amendment’s

  freedom of association. [ECF 42 at 30.] They argue that this freedom to associate with whom

  they wish includes the right to disassociate with whomever they deem might undermine their

  message, even if doing so would violate antidiscrimination laws. [Id.] Defendants have identified

  no cases standing for the proposition that, or identifying the parameters when, Title VII, Title

  IX, or state common law should be trumped by the freedom of association. And courts “have

  repeatedly acknowledged that Title VII serves a compelling interest in eradicating all forms of

  invidious employment discrimination proscribed by the statute.” EEOC v. R.G. and G.R. Harris

  Funeral Homes, Inc., 884 F.3d 560, 591, n. 12 (6th Cir. 2018) (citing, inter alia, Roberts v. U.S.

  Jaycees, 468 U.S. 609, 625 (1984) (the “stigmatizing injury” of discrimination, “and the denial of

  equal opportunities that accompanies it, is surely felt as strongly by persons suffering

  discrimination on the basis of their sex as by those treated differently because of their race”); and

  EEOC v. Pac. Press Publ'g Ass'n, 676 F.2d 1272, 1280 (9th Cir. 1982) (“By enacting Title VII,

  Congress clearly targeted the elimination of all forms of discrimination as a `highest priority.'

  Congress' purpose to end discrimination is equally if not more compelling than other interests

  that have been held to justify legislation that burdened the exercise of religious convictions”),

  abrogated on other grounds).

                                                     25
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 26 of 30 PageID #: 398




          The right of association, like all rights, is not absolute, and may be regulated when the

  government has identified a compelling interest. The Supreme Court has held that there may be

  a compelling interest in eliminating discrimination against women, even if doing so may infringe

  upon the freedom of association. Board of Directors of Rotary Int'l v. Rotary Club of Duarte, 481 U.S.

  537, 549 (1987) (California’s Unruh Civil Rights Act requiring Rotary Club to admit women as

  members did not violate First Amendment (citing Buckley v. Valeo, 424 U.S. 1 (1976) (right of

  association may be limited by state regulations necessary to serve a compelling interest unrelated

  to the suppression of ideas)). Defendants cite to no case holding Title VII and Title IX

  unconstitutional for violating associational rights. But if their theory is extended to its logical

  conclusion, no religious employer – or any non-governmental employer at all – could be

  constrained by Title VII or Title IX, if they simply maintain they have a First Amendment right

  to dissociate with whomever they please, and that forced association would significantly affect

  their ability to express their viewpoints. This position would render Title VII and Title IX

  essentially meaningless and unenforceable in the private sector, and cannot be right.

          Defendants cite to Boy Scouts of America v. Dale, 530 U.S. 640 (2000), where an adult’s

  membership was revoked when the defendant learned he was a homosexual and gay rights

  activist. Dale, 530 U.S. at 644. Dale sued under a New Jersey law which prohibited

  discrimination on the basis of sexual orientation in places of public accommodation. Id. at 645.

  Accordingly, Dale is inapposite here, for it did not involve Title VII, Title IX, or state common

  laws restricting employment discrimination based on sex or sexual orientation. Further, the

  broad definition of a “place of public accommodation,” which was part of Dale’s reasoning in

  identifying potential conflict between the state law and the First Amendment right of

  organizations, plays no role here. Id. at 657.



                                                     26
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 27 of 30 PageID #: 399




         Defendants also rely upon Christian Legal Society v. Walker, 453 F.3d 853 (7th Cir. 2006), but

  it too is distinguishable. [ECF 42 at 31-32.] There, the Seventh Circuit enjoined a public

  university from revoking a Christian student group’s status because the group discriminated

  against people “who engage[d] in or affirm[ed] homosexual conduct,” in violation of the

  university’s nondiscrimination policies. Walker, 453 F.3d at 857. Again, this case did not involve

  employment discrimination, Title IX, Title VII, or state common law. Further, the Supreme

  Court took a decidedly different turn four years after Walker in a case involving similar facts,

  holding that another public university’s requirement that student groups not discriminate on the

  basis of religion and sexual orientation, inter alia, did not violate the First Amendment’s rights to

  free speech, expressive association or free exercise. Martinez, 561 U.S. at 668-69.

         Under the Defendants’ proffered analysis of their associational rights claim, the “key

  questions” in are whether they engage in in some form of expression, and whether the “forced

  association” would “significantly affect” their ability to express or advocate their viewpoints.

  [ECF 42 at 32]. Assuming arguendo that analysis should be employed, it cannot be done so now.

  The answers to these questions turn on material facts, and they are not established on the

  pleadings for the purposes of the instant motion. Neither do the pleadings establish why or how

  the Defendants are significantly affected by Fitzgerald’s father holding up a sign asking that his

  daughter be treated kindly. [ECF 1 at 13, ¶ 105; ECF 42 at 33.] Though the Archdiocese claims

  that including a father who asks others to be kind to his daughter would “alter the expressive

  content” of their event [ECF 42 at 34], they have adduced no evidence of this claim, and the

  pleadings do not establish it. Nor, for that matter, do the pleadings establish that Fitzgerald’s

  employment or activism would force Defendants to send any message, and particularly not one

  that it “accepts homosexual conduct.” [See ECF 42 at 33.]



                                                   27
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 28 of 30 PageID #: 400




          Finally, with respect to the state law claims, which are brought against the Archdiocese,

  both require breach to be induced by a third party. Fitzgerald has pled (in the alternative) that

  the Archdiocese was a party that did so. [ECF 1 at 15-16, ¶¶ 126, 128, 133, 134.] For the

  purposes of these claims, then, the Archdiocese was neither Fitzgerald’s employer, nor was it a

  group of which she was a member. Accordingly, the Archdiocese’s rights of association or

  disassociation have no applicability, and do not bar Fitzgerald’s state law claims against it.

          For the foregoing reasons, Fitzgerald’s claims are not barred by Defendants’ freedom of

  association. Defendants’ rationale would allow for the possibility of Title VII and Title IX to be

  swallowed whole, and no case permits this. Fitzgerald should be permitted to discover the

  evidence underlying Defendants’ claim that her employment, or her father’s support, would or

  did significantly affect their ability to express their viewpoints.

                  4.      Constitutional avoidance does not require dismissal of
                          Fitzgerald’s federal claims.

          Defendants’ final claim is that Fitzgerald’s federal claims should be interpreted narrowly,

  so as to avoid reaching serious constitutional questions. [ECF 42 at 34.] NLRB v. Catholic Bishop of

  Chicago, 440 U.S. 490 (1979) is unavailing for the Defendants, however. In that case, the Supreme

  Court decided the National Labor Relations Board lacked jurisdiction over teachers in parochial

  schools. Catholic Bishop, 440 U.S. at 507. If the NLRB’s exercise of jurisdiction “would give rise to

  serious constitutional questions,” then Congress must have affirmatively and clearly expressed

  that the statute at issue (in that case the National Labor Relations Act (“NLRA”)”, grants

  jurisdiction. Id. at 501. Because the Court found there was no clear expression of Congress to

  bring teachers within the jurisdiction of the NLRB, it declined to construe the NLRA “in a

  manner that could in turn call upon the Court to resolve difficult and sensitive questions arising

  out of the guarantees of the First Amendment Religion Clauses.” Id. at 507.


                                                     28
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 29 of 30 PageID #: 401




          Here, however, even if the application of Title VII to this case would give rise to serious

  constitutional questions, constitutional avoidance is improper. See Rayburn, 772 F.2d at 1166. In

  Rayburn, the female plaintiff was denied a pastoral position by the defendant church, and brought

  claims under Title VII alleging sexual and racial discrimination. Rayburn, 772 F.2d at 1165.

  Before considering the merits, the Rayburn court undertook the question of constitutional

  avoidance, to “determine whether Title VII and the First Amendment necessarily collide in” that

  case. Id. at 1165-66. It found that “Title VII exempts religious institutions only to a narrow

  extent,” citing the “particular religion” language of § 702, and held that if a “religious institution

  were to present "convincing evidence" that an employment practice favored members of one

  faith or denomination over another, “§ 702 deprives the EEOC of jurisdiction to investigate

  further to determine whether the religious discrimination was a pretext for some other form of

  discrimination.”” Id. at 1166 (citing Mississippi College, 626 F.2d at 485).

          So while § 702 allows religious institutions to hire on the basis of religious preferences,

  “Title VII does not confer upon religious organizations a license to make those same decisions on

  the basis of race, sex, or national origin… .” Id. (emphasis added) (internal citations omitted).

  Congress allowed a religious preference exemption for “one particular reason for employment

  decision[s]”; and while Congress could have exempted religious employers, it “plainly did not.”

  Id. at 1166-67. Accordingly, and consistently with the legislative history of Title VII, the Rayburn

  court concluded that “the affirmative intention of the Congress, clearly expressed,” applied, and

  it thus considered the constitutional questions. Id. at 1167. See also Goodman v 149 F.Supp.3d at

  584-86 (allowing Plaintiff to challenge Defendants' religiously-motivated explanation for her

  termination under the McDonnell Douglas burden-shifting analysis is not inconsistent with

  Defendants' religious tenets; noting the Supreme Court has recognized the importance of

  retaliation claims in Title IX enforcement; and that Title IX's religious organizations exemption

                                                     29
Case 1:19-cv-04291-RLY-TAB Document 53 Filed 05/06/20 Page 30 of 30 PageID #: 402




  does not preclude a plaintiff “from raising a Title IX retaliation claim simply because the

  employer has proposed a religious reason for her termination”). Respectfully, and for the same

  reasons, this Court should not avoid the constitutional questions here, or hold that the First

  Amendment bars any of Fitzgerald’s claims.

  V.     CONCLUSION

         For the foregoing reasons, Plaintiff, by counsel, respectfully requests that the Court deny

  Defendants’ Motion for Judgment on the Pleadings, and grant Plaintiff all appropriate relief.

                                                        Respectfully submitted,


                                                        s/ Mark W. Sniderman
                                                        Mark W. Sniderman
                                                        FINDLING, PARK, CONYERS, WOODY &
                                                         SNIDERMAN, P.C.
                                                        151 N. Delaware Street, Ste. 1520
                                                        Indianapolis, IN 46204
                                                        Tel: (317) 231-1100
                                                        msniderman@findlingpark.com




                                                   30
